UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Fed’s announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnam’s fundamentally oriented investment approaches are well suited for today’s market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnam’s portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Performance summary (as of 6/30/13) Investment objective Capital appreciation, and, as a secondary objective, current income Net asset value June 30, 2013 Class IA: $16.26 Class IB: $16.23 Total return at net asset value Russell 3000 (as of 6/30/13) Class IA shares* Class IB shares* Value Index 6 months 16.55% 16.40% 15.78% 1 year 28.03 27.70 25.28 5 years 38.57 36.92 39.12 Annualized 6.74 6.49 6.83 10 years 135.94 130.19 113.94 Annualized 8.96 8.69 7.90 Life 153.87 147.69 131.24 Annualized 9.60 9.33 8.59 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. Russell 3000 Value Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Financials 23.2% Health care 15.2% Industrials 12.7% Consumer discretionary 12.2% Energy 10.2% Materials 9.4% Consumer staples 7.1% Information technology 6.3% Utilities 3.5% Telecommunication services 0.7% Short-term investments and net other assets –0.5% Allocations are represented as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Due to rounding, percentages may not total 100%. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Multi-Cap Value Fund1 Report from your fund’s manager The equity markets staged an impressive rally during the reporting period. How did Putnam VT Multi-Cap Value Fund perform? It was a rewarding time to be invested in the equity markets — with all the industry sectors comprising the fund’s benchmark, the Russell 3000 Value Index, delivering positive performance for the six months ended June 30, 2013. Improvement in the employment rate and housing sector gave investors confidence that the U.S. economy was growing. However, the period was not without volatility, as equity markets reacted strongly to hints that the Federal Reserve was considering winding down its stimulus program in the coming months. However, the Fed downplayed these worries, and the equity markets resumed their upward march. It also was a favorable time for value stocks, which outperformed growth stocks, as investors became increasingly more price-conscious during the equity advance. For the semiannual period, the fund’s class IA shares delivered strong double-digit performance and outperformed the benchmark. Did you make any changes to the fund’s strategy in light of the rally? While the fund continues to have a bias toward mid-cap stocks relative to its benchmark, we modestly increased the portfolio’s exposure to large-cap dividend-paying companies, which tend to experience less price volatility than their smaller-cap brethren. Yield-hungry, fixed-income investors have turned to these well-established companies, which they perceive as being relatively safe among equities. We think this quest for income is likely to continue as long as the Fed stands pat on its monetary policy. TJX and Royal Dutch Shell were examples of large-cap stocks increased in or added to the portfolio during the period. What stocks made the greatest contribution to performance for the period? GameStop, the world’s largest video game retailer, was the top-performing holding for the period. Just prior to the beginning of the fiscal year, we bought the stock at depressed levels because we believed that investors were underestimating the company’s earnings. Furthermore, the stock was paying a solid dividend and new management was taking steps to buy back stock. With the launch of the new console cycle, we believed that the market would eventually come to realize the company’s potential, which it did in the second half of the reporting period. The stock of the generic brand pharmaceutical company, Actavis, rose in response to its announcement that it was acquiring the specialty brands drug producer, Warner Chilcott. What stocks proved most disappointing during theperiod? The most disappointing performer was Merit Medical Systems, a leading manufacturer and marketer of proprietary non-invasive surgical devices, such as inflation devices and catheters used primarily in cardiology, radiology, and endoscopy. A confluence of events weighed on the company’s profit margins during the reporting period. Management has been adding new products, expanding its sales force, and building a new manufacturing facility — all positive developments for future growth in our opinion. However, this investment in its business came at a time when the federal government increased taxes on medical devices, which further pressured Merit’s earnings. Investors were surprised by the resulting decrease in profit margins, and the stock sold off sharply. We remain committed to the stock as management works to absorb the cost of these short-term expenses, and we believe in Merit’s ability to return to greater profitability longer term. McDermott International, an engineering and construction company, announced disappointing earnings for the fourth quarter of 2012, with weakness coming from charges related to three offshore oil and gas projects. While these were billed as one-time charges, the company’s first-quarter 2013 results were also weak, due to more one-time charges. We still believe in the company’s intrinsic value and think that the market is underestimating the potential of McDermott’s future growth potential. After such an impressive start to 2013, how are you approaching the coming months? I believe that the U.S. economy continues to improve as a result of unprecedented low interest rates. The effect on both the stock market and the housing sector has been significant. However, there continues to be reasons for caution. The global macroeconomic outlook remains uncertain, unemployment remains high, and given the performance of the market over the past several years, valuations aren’t as cheap as they once were. Correlations between sectors have declined, making this more of an environment where stock selection can add value. We think more intensive research and analysis will be necessary to find the most compelling investment opportunities. We’ll continue to invest opportunistically, seeking to uncover unique, undervalued, and fundamentally strong companies in the small- and mid-cap universe, while maintaining a presence in large-cap stocks for their yield and defensive attributes that we hope will soften the impact of market fluctuations. 2 Putnam VT Multi-Cap Value Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager James A. Polk is a CFA charterholder. He joined Putnam in 1998 and has been in the investment industry since 1994. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Multi-Cap Value Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.40 $5.74 $4.11 $5.36 Ending value (after expenses) $1,165.50 $1,164.00 $1,020.73 $1,019.49 Annualized expense ratio 0.82% 1.07% 0.82% 1.07% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Multi-Cap Value Fund The fund’s portfolio 6/30/13 (Unaudited) COMMON STOCKS (98.6%)* Shares Value Aerospace and defense (6.3%) Alliant Techsystems, Inc. 3,790 $312,031 B/E Aerospace, Inc. † 6,540 412,543 Esterline Technologies Corp. † 1,770 127,953 Honeywell International, Inc. 5,980 474,453 L-3 Communications Holdings, Inc. 5,880 504,151 Northrop Grumman Corp. 6,120 506,736 Airlines (0.6%) Delta Air Lines, Inc. † 12,540 234,623 Beverages (4.3%) Beam, Inc. 8,000 504,880 Coca-Cola Enterprises, Inc. 30,710 1,079,764 Capital markets (4.9%) Ameriprise Financial, Inc. 6,348 513,426 Charles Schwab Corp. (The) 22,910 486,379 Invesco, Ltd. S 10,750 341,850 KKR & Co. LP 15,030 295,490 Raymond James Financial, Inc. 4,352 187,049 Chemicals (2.8%) Axiall Corp. 6,510 277,196 LyondellBasell Industries NV Class A 6,910 457,857 Tronox, Ltd. Class A S 15,989 322,178 Commercial banks (7.5%) Bancorp, Inc. (The) † 23,044 345,433 BB&T Corp. 9,640 326,603 Fifth Third Bancorp S 11,980 216,239 First Niagara Financial Group, Inc. 20,160 203,011 First Republic Bank 7,340 282,443 Regions Financial Corp. 34,740 331,072 Synovus Financial Corp. 70,300 205,276 UMB Financial Corp. S 6,440 358,515 Webster Financial Corp. 7,920 203,386 Zions Bancorp. S 11,590 334,719 Commercial services and supplies (1.9%) ADT Corp. (The) † S 3,995 159,201 Tyco International, Ltd. 16,370 539,392 Communications equipment (0.8%) Polycom, Inc. † 26,730 281,734 Computers and peripherals (0.6%) NetApp, Inc. † 6,398 241,716 Containers and packaging (5.9%) MeadWestvaco Corp. 7,970 271,857 Rock-Tenn Co. Class A 2,100 209,748 Sealed Air Corp. 18,150 434,693 Silgan Holdings, Inc. 27,670 1,299,383 Diversified consumer services (0.7%) ITT Educational Services, Inc. † S 10,320 251,808 COMMON STOCKS (98.6%)* cont. Shares Value Diversified financial services (3.7%) Bank of America Corp. 43,250 $556,195 CME Group, Inc. 4,100 311,518 JPMorgan Chase & Co. 9,700 512,063 Diversified telecommunication services (0.7%) CenturyLink, Inc. S 7,690 271,842 Electric utilities (2.5%) Edison International 5,900 284,144 FirstEnergy Corp. S 7,460 278,556 Great Plains Energy, Inc. 16,650 375,291 Electrical equipment (0.9%) AMETEK, Inc. 7,612 321,988 Energy equipment and services (4.6%) Cameron International Corp. † 2,670 163,297 Halliburton Co. 11,120 463,926 Hercules Offshore, Inc. † 12,510 88,070 McDermott International, Inc. † 39,510 323,192 Nabors Industries, Ltd. 13,730 210,206 Weatherford International, Ltd. † 33,550 459,635 Food and staples retail (0.5%) Kroger Co. (The) 5,160 178,226 Health-care equipment and supplies (6.5%) Alere, Inc. † 31,870 780,815 CareFusion Corp. † 6,140 226,259 Covidien PLC 15,196 954,917 Merit Medical Systems, Inc. † 40,312 449,479 Health-care providers and services (3.3%) Aetna, Inc. 3,760 238,910 Community Health Systems, Inc. 2,020 94,698 Mednax, Inc. † 4,530 414,857 Tenet Healthcare Corp. † 6,170 284,437 WellCare Health Plans, Inc. † 3,420 189,981 Household durables (3.6%) Garmin, Ltd. S 9,440 341,350 Harman International Industries, Inc. S 12,060 653,652 Whirlpool Corp. 2,930 335,075 Insurance (6.8%) American International Group, Inc. † 9,170 409,899 Chubb Corp. (The) 3,380 286,117 Hartford Financial Services Group, Inc. (The) 15,456 477,900 Marsh & McLennan Cos., Inc. 10,570 421,954 Validus Holdings, Ltd. 9,830 355,060 XL Group PLC 19,470 590,330 IT Services (1.9%) Computer Sciences Corp. 9,260 405,310 Fidelity National Information Services, Inc. 7,210 308,876 Leisure equipment and products (0.7%) Mattel, Inc. S 5,660 256,455 Putnam VT Multi-Cap Value Fund5 COMMON STOCKS (98.6%)* cont. Shares Value Machinery (1.8%) Joy Global, Inc. S 2,260 $109,678 Snap-On, Inc. S 3,960 353,945 Wabtec Corp. 3,790 202,500 Marine (0.4%) Diana Shipping, Inc. (Greece) † S 14,660 147,186 Media (1.3%) Regal Entertainment Group Class A S 27,700 495,830 Metals and mining (0.5%) Steel Dynamics, Inc. 11,380 169,676 Multi-utilities (1.0%) PG&E Corp. 7,780 355,779 Multiline retail (0.7%) Macy’s, Inc. 5,310 254,880 Office electronics (0.8%) Xerox Corp. 31,960 289,877 Oil, gas, and consumable fuels (5.4%) Energen Corp. 5,140 268,616 Marathon Oil Corp. 21,460 742,087 Occidental Petroleum Corp. 1,940 173,106 Penn Virginia Corp. † 28,530 134,091 Royal Dutch Shell PLC ADR (United Kingdom) 4,570 291,566 Southwestern Energy Co. † 6,970 254,614 Swift Energy Co. † S 11,380 136,446 Personal products (2.2%) Herbalife, Ltd. S 7,430 335,390 Prestige Brands Holdings, Inc. † 17,262 503,015 Pharmaceuticals (4.8%) AbbVie, Inc. 4,780 197,605 Actavis, Inc. † 5,610 708,094 Endo Health Solutions, Inc. † 10,070 370,475 Questcor Pharmaceuticals, Inc. 4,450 202,297 ViroPharma, Inc. † S 11,448 327,985 Road and rail (0.8%) Hertz Global Holdings, Inc. † 11,990 297,352 Semiconductors and semiconductor equipment (0.6%) Micron Technology, Inc. † 16,570 237,448 COMMON STOCKS (98.6%)* cont. Shares Value Software (1.2%) Symantec Corp. 20,390 $458,163 Specialty retail (5.1%) Best Buy Co., Inc. S 15,580 425,801 GameStop Corp. Class A S 19,100 802,773 Men’s Wearhouse, Inc. (The) 8,020 303,557 TJX Cos., Inc. (The) 7,670 383,960 Total common stocks (cost $29,072,260) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value HRT Participacoes EM Petroleo SA 144A (Brazil) 4/4/16 $0.00 19,798 $23,481 Total warrants (cost $44,046) SHORT-TERM INVESTMENTS (16.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.15% d 5,876,938 $5,876,938 Putnam Short Term Investment Fund 0.03% L 139,258 139,258 Total short-term investments (cost $6,016,196) Total investments (cost $35,132,502) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $37,275,114. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 6Putnam VT Multi-Cap Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,505,141 $— $— Consumer staples 2,601,275 — — Energy 3,708,852 — — Financials 8,551,927 — — Health care 5,440,809 — — Industrials 4,703,732 — — Information technology 2,223,124 — — Materials 3,442,588 — — Telecommunication services 271,842 — — Utilities 1,293,770 — — Total common stocks — — Warrants — 23,481 — Short-term investments 139,258 5,876,938 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Value Fund 7 Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value, including $5,472,656 of securities on loan (Note 1): Unaffiliated issuers (identified cost $29,116,306) $36,766,541 Affiliated issuers (identified cost $6,016,196) (Notes 1 and 6) 6,016,196 Dividends, interest and other receivables 54,534 Receivable for shares of the fund sold 2,572 Receivable for investments sold 1,273,300 Total assets Liabilities Payable for investments purchased 873,593 Payable for shares of the fund repurchased 7,309 Payable for compensation of Manager (Note 2) 17,336 Payable for investor servicing fees (Note 2) 930 Payable for custodian fees (Note 2) 4,856 Payable for Trustee compensation and expenses (Note 2) 36,619 Payable for administrative services (Note 2) 67 Payable for distribution fees (Note 2) 2,368 Collateral on securities loaned, at value (Note 1) 5,876,938 Other accrued expenses 18,013 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $32,969,676 Undistributed net investment income (Note 1) 152,425 Accumulated net realized loss on investments (Note 1) (3,497,222) Net unrealized appreciation of investments 7,650,235 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $25,996,539 Number of shares outstanding 1,598,800 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.26 Computation of net asset value Class IB Net assets $11,278,575 Number of shares outstanding 695,047 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.23 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Multi-Cap Value Fund Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Dividends (net of foreign tax of $1,058) $335,772 Interest (including interest income of $257 from investments in affiliated issuers) (Note 6) 257 Securities lending (Note 1) 18,335 Total investment income Expenses Compensation of Manager (Note 2) 102,490 Investor servicing fees (Note 2) 18,405 Custodian fees (Note 2) 5,596 Trustee compensation and expenses (Note 2) 1,499 Distribution fees (Note 2) 14,340 Administrative services (Note 2) 420 Auditing and tax fees 13,076 Other 8,292 Total expenses Expense reduction (Note 2) (3,917) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,268,897 Net unrealized appreciation of investments during the period 3,044,446 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Value Fund 9 Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Increase in net assets Operations: Net investment income $194,163 $425,275 Net realized gain on investments 2,268,897 2,713,409 Net unrealized appreciation of investments 3,044,446 2,143,658 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (374,274) (160,360) Class IB (147,498) (43,195) Decrease from capital share transactions (Note 4) (1,986,184) (4,789,626) Total increase in net assets Net assets: Beginning of period 34,275,564 33,986,403 End of period (including undistributed net investment income of $152,425 and $480,034, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Multi-Cap Value Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/13† .09 2.25 (.24) — — * .41 * .57 * 51 * 12/31/12 .17 1.85 (.09) — — .85 1.30 81 12/31/11 .06 (.68) (.07) — — e,f .84 .50 82 12/31/10 .04 2.49 (.05) — — .86 .39 111 12/31/09 .05 2.90 (.06) — — .92 g .61 g 130 12/31/08 .09 (6.06) (.15) (2.78) — e,h .90 g .79 g 79 Class IB 6/30/13† .07 2.24 (.20) — — * .53 * .44 * 51 * 12/31/12 .14 1.84 (.05) — — 1.10 1.06 81 12/31/11 .03 (.69) (.03) — — e,f 1.09 .25 82 12/31/10 .02 2.48 (.03) — — 1.11 .14 111 12/31/09 .03 2.89 (.03) — — 1.17 g .35 g 130 12/31/08 .06 (6.01) (.10) (2.78) — e,h 1.15 g .55 g 79 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.14% 12/31/08 0.09 h Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the fund’s weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Value Fund 11 Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT Multi-Cap Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of U.S. companies of any size, with a focus on value stocks. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund seeks current income as a secondary objective. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $5,696,249. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $5,876,938. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder 12 Putnam VT Multi-Cap Value Fund redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012, the fund had a capital loss carryover of $5,442,487 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $5,442,487 N/A $5,442,487 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $35,456,134, resulting in gross unrealized appreciation and depreciation of $7,958,787 and $632,184, respectively, or net unrealized appreciation of $7,326,603. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 43.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $12,624 Class IB 5,781 Total $18,405 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $10 under the expense offset arrangements and by $3,907 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $27, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets Putnam VT Multi-Cap Value Fund13 and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $14,340 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $18,081,945 and $19,649,924, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 62,049 $988,169 71,625 $974,960 35,346 $540,373 72,406 $973,468 Shares issued in connection with reinvestment of distributions 23,854 374,274 11,495 160,360 9,413 147,498 3,101 43,195 85,903 1,362,443 83,120 1,135,320 44,759 687,871 75,507 1,016,663 Shares repurchased (140,220) (2,176,303) (338,662) (4,537,137) (118,972) (1,860,195) (179,822) (2,404,472) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Warrants (number of warrants) 8,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $23,481 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $(6,718) $6,718) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $(20,565) $(20,565) Total Note 6 — Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $1,241,673 $964,802 $2,206,475 $52 $— Putnam Short Term Investment Fund* — 4,317,925 4,178,667 205 139,258 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 14 Putnam VT Multi-Cap Value Fund Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8 — Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan** $5,472,656 $5,472,656 Total Assets Total Financial and Derivative Net Assets Total collateral received ## † $5,472,656 $5,472,656 Net amount $— $— ** Included with Investments in securities on the Statement of assets and liabilities ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. Putnam VT Multi-Cap Value Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. 16 Putnam VT Multi-Cap Value Fund As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net Putnam VT Multi-Cap Value Fund 17 asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Multi-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 2nd 1st 2nd Over the one-year, three-year and five-year periods ended December31, 2012, there were 59, 56 and 45 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18 Putnam VT Multi-Cap Value Fund This page intentionally left blank. Putnam VT Multi-Cap Value Fund 19 This page intentionally left blank. 20 Putnam VT Multi-Cap Value Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Multi-Cap Value Fund21 This report has been prepared for the shareholders H519 of Putnam VT Multi-Cap Value Fund. 282481 8/13 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
